 

Oo fo NH UF FP W NN

wo NV VY WB VY BD RD RD a
o VA UM BB WY NY KF CO CO we NDR HH SB WY NY KF

Case 2:19-cv-00463-JLR Document 23 Filed 01/07/20 Page i of 4

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

SEA SHEPHERD LEGAL, Case No. C19-463 JLR

Plaintiff, JOINT STATUS REPORT AND

spprepeses ORDER
V.
. Noted for Consideration: ~

NATIONAL OCEANIC AND January 7, 2020
ATMOSPHERIC ADMINISTRATION, et
al.,

Defendants.

 

 

 

 

Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit
under the Freedom of Information Act (“FOIA”) against Defendants NATIONAL
OCEANIC AND ATMOSPHERIC ADMINISTRATION (“NOAA”) and NATIONAL
MARINE FISHERIES SERVICES (“NMFS”), seeking disclosure of certain documents.
On October 11, 2019, the Court granted the parties’ stipulated motion to stay the
dispositive briefing schedule. Dkt. No. 19. Defendants began processing additional
documents in response to Plaintiff’s FOIA requests at issue in this case, as well as
Plaintiff’s supplemental FOIA request in a related case pending before the Court. Sea
Shepherd Legal v. NOAA, et al. 19-cv-1485-JLR.

JOINT STATUS REPORT AND [PROPOSED] ORDER SEA SHEPHERD LEGAL
C19-463 ILR - 1 2226 EASTLAKE AVE, BAST, No. 108
SUATTLE, WASHINGTON 98102
(206) 504-1600.

 
 

wo fe Ss DH UO Se YH BR

Bo BO OB OBO sR Ss Se Se

 

 

Case 2:19-cv-00463-JLR Document 23 Filed 01/07/20 Page 2 of 4

| Since the Court granted the parties’ stipulated motion, Defendants have conducted
a search of potentially responsive records between December 21, 2018 and March 18,
2019 (“Gap Documents”). On November 4, 2019, Defendants fully released 191 Gap
Documents. On November 19, 2019, Defendants fully released 106 Gap Documents and
141 partially-redacted Gap Documents. Because much the subject matter of the two
FOIA requests substantially overlap, Defendants are currently processing potentially
responsive records to SSL’s FOIA request at issue in this case and the FOIA request at
issue in Sea Shepherd Legal v. National Oceanic and Atmospheric Administration, 19-cv-
1485-JLR, for the period prior to October 9, 2019, including records for the period prior
to December 21, 2018. Defendants intend to produce monthly interim record releases to
SSL.

The parties believe that responding to the supplemental FOIA request, with the
inclusion of the gap period, may lead to the resolution of both this case and the related
case without the need for additional judicial intervention.

Accordingly, for good cause as described above, the parties respectfully request

that the Court allow the parties to file a status report on or before February 6, 2019.

Dated this 7th day of January 2020.
Respectfully submitted,

sf Brett W. Sommermever
BRETT W. SOMMERMEYER, WSBA # 30003

sf Catherine E. Pruett
CATHERINE E. PRUETT, WSBA # 35140

sf Darius G. Fullmer
DARIUS G. FULLMER, WSBA # 55491

SEA SHEPHERD LEGAL

2226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

JOINT STATUS REPORT AND [PROPOSED] ORDER SEA SHEPHERD LEGAL
C19-463 ILE - 2 2226 EASTLAKE AVB. HAST, NO. 108
. SEATTLE, WASHINGTON 98102

(206) 504-1600.

 
 

Oo fo Ss DR tA SF WS HN Re

mM ww we NY Be Be eS Se Se Be SP SE ES SE

 

 

Case 2:19-cv-00463-JLR Document 23 Filed 01/07/20 Page 3 of 4

Email: brett@seashepherdlegal.org

Email: catherine@seashepherdlegal.org

Email: darius@seashepherdlegal.org

Attorneys for Plaintiff

s/__ Michelle R. Lambert

MICHELLE R. LAMBERT, NY # 4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 253-428-3824

Email: michelle lambert@usdoj.gov

Attorneys for Defendants

JOINT STATUS REPORT AND [PROPOSED] ORDER SEA SHEPHERD LEGAL
C19+463 ILE -3 2226 EASTLAKE AVE, EAST, No. 108
STATTLE, WASHINGTON 98102
(206) 504-1600.

 
 

wo 6c ~1 DR WH BSB Ww NY

CO =] BD A fF |B HB FS SC wo Ce HD DO UO SE HY YK CS

 

 

Case 2:19-cv-00463-JLR Document 23 Filed 01/07/20 Page 4 of 4

 

 

Having reviewed the parties’ stipulated motion, the Court finds good cause shown
for the parties to continue working towards a resolution of this matter. The parties shall

submit a joint status report to the Court on or before February 6, 2020.

Ma
Dated this "]_ day of January 2020.

 

United States District Judge

JOINT STATUS REPORT AND [PROPOSED] ORDER SEA SHEPHERD LEGAL
C19-463 JLR -4 2226 EASTLAKE AVE, EAST, No. 108
SEATTLE, WASHINGTON 98102
(206) 504-1600.

 
